                       Case 9:20-bk-10554-DS             Doc 321 Filed 09/11/20 Entered 09/11/20 17:01:48               Desc
                                                          Main Document     Page 1 of 5


                             1   FAEGRE DRINKER BIDDLE & REATH LLP
                                 JEREMY M. PELPHREY (CA Bar # 249862)
                             2   jeremy.pelphrey@faegredrinker.com
                                 RYAN M. SALZMAN (CA Bar #299923)
                             3   Ryan.Salzman@faegredrinker.com
                                 1800 Century Park East, Suite 1500
                             4   Los Angeles, California 90067
                                 Telephone:     +1 310 203 4000
                             5   Facsimile:     +1 310 229 1285
                                 Attorneys for Debtors and Debtors-in-Possession
                             6
                                                     UNITED STATES BANKRUPTCY COURT
                             7               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
                             8   In re:                                             Lead Case No. 9:20-bk-10554-DS
                             9   Community Provider of Enrichment Services,         Jointly Administered With:
                                 Inc. d/b/a CPES Inc., et al.,                      Case No. 9:20-bk-10553-DS
                        10       EIN: XX-XXXXXXX                                    Case No. 9:20-bk-10994-DS
                        11       Novelles Developmental Services, Inc.
                                 EIN: XX-XXXXXXX                                    Chapter 11 Cases
                        12
                                 CPES California, Inc.                              DEBTOR’S PRELIMINARY OBJECTION TO
                        13       EIN: XX-XXXXXXX                                    ARIZONA DEPARTMENT OF ECONOMIC
                                                                                    SECURITY, DIVISION OF DEVELOPMENTAL
                        14                Debtors.                                  DISABILITIES MOTION FOR RELIEF FROM
                                                                                    THE AUTOMATIC STAY UNDER 11 U.S.C. §
                        15                                                          362 (ACTION IN NONBANKRUPTCY FORUM)
                                 [ ] Affects All Debtors
                        16                                                          [RELATES TO DOCKET NO. 308]
                                 [•] Community Provider of Enrichment
                        17       Services, Inc. d/b/a CPES Inc.                     Hearing:
                                 [ ] Novelles Developmental Services, Inc.
                        18       [ ] CPES California, Inc.                          Date:
                                                                                    Time:
                        19       Debtors and Debtors in Possession                  Place:

                        20

                        21                Community Provider of Enrichment Services, Inc. d/b/a CPES Inc. (“CPES AZ” or the
                        22       “Debtor”) as Debtor and debtor in possession in the above-captioned chapter 11 cases (the “Chapter
                        23       11 Cases”) has reviewed the Arizona Department of Economic Security, Division of Developmental
                        24       Disabilities’ Motion for Relief from the Automatic Stay Under 11 U.S.C. 362 (Action in
                        25       Nonbankruptcy Forum) [Docket No. 308] (the “Motion”)1, filed on September 10, 2020 on
                        26       shortened notice. The Debtor respectfully submits the following objections to the Motion on a
                        27
                                 1
                        28        Unless otherwise defined herein, all capitalized terms have the definitions set forth in the
  FAEGRE DRINKER
                                 Motion.
BIDDLE & REATH LLP
    ATTORNEYS AT LAW
LOS ANGELES (CENTURY PARK)                                                                                  CASE NO. 9:20-BK-10554-DS
                    Case 9:20-bk-10554-DS           Doc 321 Filed 09/11/20 Entered 09/11/20 17:01:48                  Desc
                                                     Main Document     Page 2 of 5


                         1   preliminary basis, as the Debtor intends to seek a continuance of the hearing scheduled for
                         2   September 14, 2020 for additional time to respond:
                         3   I.     BASIS FOR OBJECTION
                         4   A.     DES/DDD’s Proposed Actions Are Unnecessary and Do Not Require Immediate
                                    Resolution
                         5
                                    DES/DDD seeks to circumvent the sales process of these chapter 11 bankruptcy
                         6
                             proceedings by removing the current residents of Group Homes operated by CPES AZ and moving
                         7
                             them into group homes operated by other vendors of its choosing. In support of its request for relief
                         8
                             from the automatic stay, DES/DDD claims to be pursuing a matter of public safety and welfare
                         9
                             through the enforcement of its Qualified Vendor process. Among DES/DDD’s primary complaints
                       10
                             is its assertion that the Stalking Horse Bidder does not have a Qualified Vendor Agreement
                       11
                             (“QVA”) or an application before DES/DDD for approval. These complaints are unfounded for
                       12
                             two reasons. First, the Stalking Horse Bidder has submitted an application to DES/DDD for
                       13
                             approval, which DES/DDD has ignored. Second, an important aspect of the proposed bidding and
                       14
                             sale procedures in this matter is that the Debtor’s operations will be transitioned to a buyer that
                       15
                             either already has or will have a DES/DDD approved QVA and will continue to operate the
                       16
                             facilities currently owned by the Debtor. There is no legitimate reason for members to be moved
                       17
                             out of the group homes currently owned by the Debtor. Moreover, DES/DDD’s assertion that it
                       18
                             seeks to minimize interruption to members’ daily lives by unnecessarily moving them out of their
                       19
                             current group home and into another (and thereby interrupting their daily lives) is nonsense.
                       20
                                    Based on DES/DDD’s failure to articulate a legitimate reason for requesting relief from the
                       21
                             stay and DES/DDD’s conduct in the course of these proceedings, the Debtor submits that the true
                       22
                             motive of DES/DDD is to circumvent the sale process of these chapter 11 proceedings. In June
                       23
                             2020, the Debtor engaged CohnReznick Capital (“CRC”) to identify potential buyers for some or
                       24
                             all of the Debtor’s assets and commenced discussions with those parties. CRC contacted a number
                       25
                             of potential buyers to solicit their interest in exploring a transaction regarding the Debtor’s assets,
                       26
                             and for the past several weeks, the Debtor, its counsel, and CRC have been in negotiations with
                       27
                             various parties who expressed interest in acquiring some or all of the Debtor’s assets. Some of the
                       28
  FAEGRE DRINKER
BIDDLE & REATH LLP
    ATTORNEYS AT LAW
LOS ANGELES (CENTURY PARK)                                                    -2-                         CASE NO. 9:20-BK-10554-DS
                    Case 9:20-bk-10554-DS           Doc 321 Filed 09/11/20 Entered 09/11/20 17:01:48                  Desc
                                                     Main Document     Page 3 of 5


                         1   potential buyers identified by CRC already have a QVA. As further set forth in the Manning
                         2   Declaration attached hereto, while CRC has made extensive efforts to include DES/DDD in this
                         3   process, DES/DDD has refused to engage. CRC gave DES/DDD a list of potential buyers, and
                         4   instead of engaging with CRC, DES/DDD appears to be in direct contact with the potential buyers,
                         5   seemingly in anticipation of conducting its own under-the-table sale with those parties.
                         6          DES/DDD is simply purporting to assert its police and regulatory powers as a pretext.
                         7   DES/DDD’s actions throughout the course of this process have demonstrated that its true objective
                         8   is to circumvent the sale process and ultimately block any potential sale of the Debtor’s assets to
                         9   the Stalking Horse Bidder or any potential buyer identified in the course of the sale process. In light
                       10    of the above, DES/DDD’s §§ 362(b)(4) and 362(d)(1) arguments, to which the Debtor is presently
                       11    unable to respond in full due to the extremely short notice of the Motion, lack merit. In short,
                       12    DES/DDD’s proposed actions do not fall into the §362(b)(4) policy and regulatory powers
                       13    exception, because DES/DDD is not seeking to use those powers for a legitimate purpose; nor can
                       14    DES/DDD demonstrate “cause” under § 362(d)(1) because DES/DDD does not have a legitimate
                       15    interest here that requires adequate protection.
                       16    B.     The DES/DDD Proposed Actions Violate § 525.
                       17
                                    The actions proposed by DES/DDD constitute impermissible discrimination against the
                       18
                             Debtor pursuant to § 525 of the Bankruptcy Code. Section 525(a) grants the Debtor protection
                       19
                             against discriminatory treatment by a governmental unit on account of the Debtor’s insolvency. See
                       20
                             11 U.S.C. § 525(a). One of the leading cases interpreting § 525 is the United States Supreme Court’s
                       21
                             decision in Federal Communications Commission v. NextWave Communications, Inc., 537 U.S.
                       22
                             293 (2003). In NextWave, the Federal Communications Commission (the “FCC”) cancelled certain
                       23
                             licenses owned by the debtor, but denied that the proximate cause for its cancellation of the licenses
                       24
                             was the debtor’s failure to make payments due to the FCC. Instead, the FCC contended that § 525
                       25
                             did not apply because it had a valid regulatory motive for the cancellation. The Supreme Court held
                       26
                             that the FCC’s motive was “irrelevant” because “[s]ection 525 means nothing more or less than
                       27
                             that the failure to pay a dischargeable debt must alone be the proximate cause of the cancellation—
                       28
                             the act or event that triggers the agency’s decision to cancel, whatever the agency’s ultimate motive
  FAEGRE DRINKER
BIDDLE & REATH LLP
    ATTORNEYS AT LAW
LOS ANGELES (CENTURY PARK)                                                      -3-                       CASE NO. 9:20-BK-10554-DS
                    Case 9:20-bk-10554-DS           Doc 321 Filed 09/11/20 Entered 09/11/20 17:01:48                   Desc
                                                     Main Document     Page 4 of 5


                         1   in pulling the trigger may be.” NextWave, 537 U.S. at 301-02. Here, DES/DDD is treating the
                         2   Debtor differently than it would otherwise by seeking to remove its members and take control of
                         3   the sale process, solely because the Debtor is in bankruptcy. It is clear that the DES/DDD’s intent
                         4   is not the proper exercise of the agency’s discretion in discharge of its statutory duties but to take
                         5   advantage of the process to reward to vendors of its own choosing. The actions proposed by
                         6   DES/DDD must be denied as violative of § 525(a).
                         7          Further, the Court has exclusive jurisdiction over the group homes because they are
                         8   indisputably “property of the estate” pursuant to § 541. The Court’s exclusive jurisdiction limits
                         9   the ability of DES/DDD to interfere with the operations of the group homes.
                       10    C.     It Is Not Appropriate To Address the Issues Raised by DES/DDD at This Time
                       11           To the extent DES/DDD has legitimate objections, those objections are solely related to the
                       12    sale. It is not appropriate to address these issues in conjunction with the Bidding Procedures
                       13    Motion. One of DES/DDD’s primary objections is that the Stalking Horse Bidder does not currently
                       14    have a Qualified Vendor Agreement (“QVA”). At this time, there is no way of knowing who the
                       15    Winning Bidder (as defined in the Bidding Procedures Motion) will be. The Winning Bidder may
                       16    already have a QVA, in which case the DES/DDD objection to the sale is moot. These objections
                       17    are premature and should not be addressed in conjunction with the hearing on the Bidding
                       18    Procedures Motion.
                       19    II.    CONCLUSION
                       20
                                    WHEREFORE, the Debtor respectfully requests that the Court enter an order: (i) denying
                       21
                             the Motion, and (ii) granting such other and further relief as is just and proper under the
                       22
                             circumstances; or, in the alternative (i) continuing the hearing on the Motion to a date no sooner
                       23
                             than September 22, 2020; (ii) continuing the automatic stay in effect until the conclusion of the
                       24
                             hearing on such later date; and (iii) granting such other and further relief as is just and proper under
                       25
                             the circumstances.
                       26

                       27

                       28
  FAEGRE DRINKER
BIDDLE & REATH LLP
    ATTORNEYS AT LAW
LOS ANGELES (CENTURY PARK)                                                    -4-                         CASE NO. 9:20-BK-10554-DS
                    Case 9:20-bk-10554-DS       Doc 321 Filed 09/11/20 Entered 09/11/20 17:01:48        Desc
                                                 Main Document     Page 5 of 5


                         1
                             Dated: September 11, 2020           FAEGRE DRINKER BIDDLE & REATH LLP
                         2
                                                                 By: /s/ Vince Slusher
                         3                                       Ryan M. Salzman (CA Bar #299923)
                                                                 Ryan.Salzman@faegredrinker.com
                         4                                       Jeremy M. Pelphrey (CA Bar #249862)
                                                                 Jeremy.Pelphrey@faegredrinker.com
                         5                                       1800 Century Park East, Suite 1500
                                                                 Los Angeles, CA 90067
                         6                                       Telephone: (310) 203-4000
                                                                 Facsimile: (310) 229-1285
                         7
                                                                 Vince Slusher (TX Bar # 00785480)
                         8                                       1717 Main Street, Suite 5400
                                                                 Dallas, Texas 75201
                         9                                       Telephone: (469) 357-2500
                                                                 Facsimile: (469) 327-0860
                       10                                        Vince.Slusher@faegredrinker.com
                                                                 Admitted Pro Hac Vice
                       11
                                                                 Counsel for the Debtors and Debtors in Possession
                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
  FAEGRE DRINKER
BIDDLE & REATH LLP
    ATTORNEYS AT LAW
LOS ANGELES (CENTURY PARK)                                         -5-                      CASE NO. 9:20-BK-10554-DS
